Digitally signed
                                                                       by Reporter of
                                                                       Decisions
                                                                       Reason: I attest to
                       Illinois Official Reports                       the accuracy and
                                                                       integrity of this
                                                                       document
                               Appellate Court                         Date: 2020.06.19
                                                                       13:45:06 -05'00'



                  People v. Hinton, 2019 IL App (2d) 170348



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            STEWARD L. HINTON, Defendant-Appellant.



District & No.     Second District
                   No. 2-17-0348



Filed              October 31, 2019



Decision Under     Appeal from the Circuit Court of Du Page County, No. 16-CM-2607;
Review             the Hon. Alexander F. McGimpsey, Judge, presiding.



Judgment           Remanded.


Counsel on         James E. Chadd, Thomas A. Lilien, and Sade V. Edwards, of State
Appeal             Appellate Defender’s Office, of Elgin, for appellant.

                   Robert B. Berlin, State’s Attorney, of Wheaton (Lisa Anne Hoffman,
                   Assistant State’s Attorney, of counsel), for the People.



Panel              JUSTICE McLAREN delivered the judgment of the court, with
                   opinion.
                   Justices Hutchinson and Zenoff concurred in the judgment and
                   opinion.
                                              OPINION

¶1       Defendant, Steward L. Hinton, entered a negotiated plea of guilty of disorderly conduct
     (720 ILCS 5/26-1(a)(1) (West 2016)). Defendant’s agreement with the State, as recited in court
     before he entered his plea, provided that he would be sentenced to a 30-day jail term, with
     credit for 15 days in custody. The agreement also provided that he would pay court costs but
     no fine. The trial court approved the agreement, but according to defendant, the sentencing
     order included certain “court costs” that were actually fines. Thus, defendant maintains that he
     did not receive the benefit of his bargain with the State. He asks us to “reduce the sentencing
     order assessing fines, fees, and costs by the total amount of the improperly imposed fines.” We
     are compelled, however, to remand the case to the trial court.

¶2                                       I. BACKGROUND
¶3       Defendant entered a negotiated plea of guilty of disorderly conduct (720 ILCS 5/26-1(a)(1)
     (West 2016)). After the trial court accepted defendant’s guilty plea, defendant unsuccessfully
     moved to withdraw it. The sole basis for the motion was that defendant’s plea was not knowing
     or voluntary. Defendant did not take issue with the court costs or fines that he was ordered to
     pay. The issue that he now raises was not raised below.

¶4                                          II. ANALYSIS
¶5       After defendant filed his appellate brief but before the State filed its brief, our supreme
     court adopted Illinois Supreme Court Rule 472 (eff. May 17, 2019), which provides, in
     pertinent part, as follows:
                 “(a) In criminal cases, the circuit court retains jurisdiction to correct the following
             sentencing errors at any time following judgment and after notice to the parties,
             including during the pendency of an appeal, on the court’s own motion, or on motion
             of any party:
                     (1) Errors in the imposition or calculation of fines, fees, assessments, or costs;
                                                  ***
                 (c) No appeal may be taken by a party from a judgment of conviction on the ground
             of any sentencing error specified above unless such alleged error has first been raised
             in the circuit court. ***
                 ***
                 (e) In all criminal cases pending on appeal as of March 1, 2019, or appeals filed
             thereafter in which a party has attempted to raise sentencing errors covered by this rule
             for the first time on appeal, the reviewing court shall remand to the circuit court to
             allow the party to file a motion pursuant to this rule.”
¶6       The State contends that “[d]efendant does not assert error in the imposition of a fine in the
     sense that Rule 472 contemplates.” According to the State, the fines defendant challenges are
     mandatory and defendant “does not assert that under different circumstances [they] would be
     improper; he simply asserts [that] he did not agree to them.” The State does not describe the
     “different circumstances” under which a challenge to fines would be subject to Rule 472, so it
     is difficult to identify a reasoned basis for the State’s view that benefit-of-the-bargain


                                                  -2-
       challenges are outside the rule’s scope. Whether Rule 472 applies here is simply a question of
       interpretation, which is governed by the following principles:
               “We construe Illinois Supreme Court rules according to the same principles that govern
               the interpretation of statutes. [Citation.] Our primary goal is to ascertain and give effect
               to the drafters’ intent, which is best indicated by the language used, when given its
               plain and ordinary meaning. [Citation.] We will interpret the rule such that no part of
               it is rendered meaningless or superfluous, and we will not depart from the rule’s plain
               language by reading into it exceptions, limitations, or conditions that conflict with the
               drafters’ expressed intent.” Mehalko v. Doe, 2018 IL App (2d) 170788, ¶ 16.
¶7         Rule 472 plainly states that a criminal defendant may not take an appeal raising “[e]rrors
       in the imposition *** of fines” (Ill. S. Ct. R. 472(a)(1) (eff. May 17, 2019)) unless he or she
       raised the error in the trial court. Here, defendant argues that, because he bargained for a
       sentence that did not include fines, the trial court erred by imposing fines. The State’s
       interpretation of Rule 472—that it applies not to all claims of error in the imposition of fines
       but only to claims based on certain unspecified theories—is contrary to the rule’s broad,
       unqualified language. We may not depart from the rule’s plain language by creating such a
       limitation.

¶8                                          III. CONCLUSION
¶9         Because this appeal was pending on March 1, 2019, Rule 472 applies and we remand to
       the trial court to allow defendant to file a motion challenging the imposition of fines.

¶ 10      Remanded.




                                                    -3-